United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-20916
                           Summary Calendar


UNITED STATES OF AMERICA,

                                Plaintiff-Appellee,

versus

HOGAN TEBBS BROOKS,

                                Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-390-ALL
                      --------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Hogan Tebbs Brooks appeals the district court’s denial of

his motion to review or revoke an order of pretrial detention.

We remanded the case to the district court for the limited

purpose of rendering reasons for its denial.   The district court

issued an order setting forth its factual findings and its

conclusion that Brooks should be detained because he is charged

with a crime of violence and he poses both a flight risk and a

danger to the community.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20916
                               - 2 -

     We review the order issued by the district court, not that

of the magistrate judge.   United States v. Westbrook, 780 F.2d

1185, 1188 n.4 (5th Cir. 1986).   Absent an error of law, this

court will uphold a district court’s pretrial detention order if

it is supported by the proceedings below.    United States v.

Rueben, 974 F.2d 580, 585 (5th Cir. 1992).

     The district court’s ruling is supported by the record.      See

United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989).   The

pretrial detention order is AFFIRMED.